IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN THE INTEREST OF: J.B.                     : No. 198 WAL 2016
                                             :
                                             :
PETITION OF: J.F., NATURAL FATHER            : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 20th day of October, 2016, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


      Whether the trial court erred in finding that the termination of the biological
      father’s parental rights by the biological mother would best serve the needs and
      welfare of the minor child, where the proposed adoption by the maternal step-
      grandfather would not create a new, genuine parent-child relationship and/or
      establish a new family unit[?]


      The Order of the Superior Court is REVERSED. See In re Adoption of M.R.D.,

___ A.3d ___, 2016 WL 4541129 (Pa. Aug. 29, 2016).